DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2012/0083066), hereinafter Kim.
Regarding claims 10, Kim (refer to Figures 2-3; also see markup of Figure 2 provided below) teaches an an integrated chip, comprising: 
a substrate (110, see para 22); 
a dielectric material (130, see para 32) disposed within a trench (113 – see Figure 3A and para 28) defined by one or more interior surfaces (best seen in Figure 3A) of the substrate; and 
a doped material (115, see para 25), which is monocrystalline as required by claim 4 (para 25 describes 115 is formed by epitaxial growth), disposed within the trench and having a sidewall (sidewall BB of 115 – see markup of Figure 2 below) facing away from the doped silicon material (i.e. facing away from a face of 115, such as face formed by sidewall AA of 115 – see markup of Figure 2 below), the sidewall (sidewall BB) contacting a sidewall (sidewall of 130 that contacts BB) of the dielectric material (130) along an interface extending along the depth of the trench.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.

Regarding claims 1 and 4, Kim (refer to Figures 2-3; also see markup of Figure 2 provided below) teaches an an integrated chip, comprising: 
a photodetector region (region corresponding to 124, which may be a N- type photodiode – see para 22) provided in a substrate (110, see para 22); 
a dielectric material (130, see para 32) disposed within a trench (113 – see Figure 3A and para 28) defined by one or more interior surfaces (best seen in Figure 3A) of the substrate, the trench having a depth that extends from an upper surface of the substrate to within the substrate (best seen in Figure 2); and 
a doped silicon material (115, see para 25), which is monocrystalline as required by claim 4 (para 25 describes 115 is formed by epitaxial growth), disposed within the trench and having a sidewall (left sidewall of 113 in orientation of Figure 3) facing away from the doped silicon material, the sidewall contacting a sidewall of the dielectric material (130) along an interface extending along the depth of the trench.
Kim does not teach that the “doped material” is a “doped silicon material”.  However, silicon is a well known common semiconductor material that is known to be widely available and used in vast majority of semiconductor devices. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Kim so that the doped semiconductor material is a “doped silicon material”.  The ordinary artisan would have been motivated to modify Kim for at least the purpose of using a commonly used semiconductor material that is relatively inexpensive, for which processing equipment is widely available and which is hence cost effective.  

Regarding claim 2, Kim (refer to Figures 2-3; also see markup of Figure 2 provided below) teaches the integrated chip of claim 1, wherein the sidewall (sidewall BB of 115 – see markup of Figure 2) of the doped silicon material (115) is laterally (i.e. in left to right direction in orientation of Figure 2) separated by non-zero distances from opposing sidewalls (i.e. in orientation of Figure 2 and 3A, left-most and right-most sidewalls of the substrate that define trench 113) of the substrate (110) that define the trench (113).

Regarding claim 3, Kim (refer to Figures 2-3; also see markup of Figure 2 provided below) teaches the integrated chip of claim 1, wherein the doped silicon material (115) continuously extends from the sidewall (e.g. left hand sidewall of 113 in orientation of Figure 3A) to a second sidewall (e.g. right hand sidewall of 113 in orientation of Figure 3A) that contacts (as the sidewall is part of the substrate) the substrate.

Allowable Subject Matter
Claims 18-20 are allowable.  The following is an examiner’s statement of reasons for the indication of allowable subject matter: Claims 18-20 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 18 that requires “the sidewall of the doped material extends in a direction that is laterally offset from the grid structure”.   

Claims 5-9, 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892